Citation Nr: 0007988	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with vagotomy and pyloroplasty, currently evaluated 60 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from March to September 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Nashville Regional 
Office (RO) rating decisions which, in June 1995, increased 
the rating of the service-connected duodenal ulcer disease 
from 30 to 40 percent, and in April 1998, denied entitlement 
to TDIU.

In October 1997, the rating of the service-connected duodenal 
ulcer disease was increased from 40 to 60 percent.  In view 
of AB v. Brown, 6 Vet. App. 35 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  Although the current 60 percent rating for duodenal 
ulcer disease represents the maximum available schedular 
evaluation, see 38 C.F.R. § 4.114, Diagnostic Codes 7305, 
7308 (1999), an extraschedular rating may apply, in 
appropriate situations, through application of 38 C.F.R. 
§ 3.321(b)(1) (1999).

The evidence of record reveals the presence of scars in the 
veteran's gastric region.  The aforementioned requires 
separate consideration in light of the U.S. Court of Appeals 
for Veterans Claims (the Court) decision in Esteban v. Brown, 
6 Vet. App. 259 (1994).  Thus, this matter is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer with 
vagotomy and pyloroplasty is manifested by pain (often 
awaking him from sleep), occasional incapacitating pain, 
nausea, reflux, heartburn, frequent vomiting, and chronic 
anemia, but there is no evidence of circulatory disturbance 
after meals or weight loss; symptoms of pain are alleviated 
by medication and controlled diet.

2.  Disability associated with the veteran's duodenal ulcer 
with vagotomy and pyloroplasty does not present an 
exceptional or unusual disability picture.

3.  Duodenal ulcer with vagotomy and pyloroplasty is the 
veteran's only service-connected disability; it is not shown 
to preclude him from engaging in substantially gainful 
employment without regard to other nonservice-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
duodenal ulcer with vagotomy and pyloroplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.114, Diagnostic Codes 7305, 7308 (1999).

2.  The criteria for total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded as they are capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting from the service-connected duodenal ulcer 
disability increased in severity and has rendered him unable 
to work.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  
Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claims.  38 U.S.C.A. § 5107(a).  All relevant facts have been 
properly developed and VA has satisfied its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection for chronic gastritis was 
granted by RO rating decision in September 1944, and a 
noncompensable evaluation was assigned (by rating decision in 
February 1947, the diagnosis of the service-connected 
gastrointestinal disability was changed to gastric ulcer).  
That decision was based on the veteran's service medical 
records showing in-service onset of the disability.  Since 
the initial award of service connection for gastrointestinal 
disability, now characterized as duodenal ulcer with vagotomy 
and pyloroplasty, the evaluation thereof has been 
periodically adjusted to reflect the severity of pertinent 
symptomatology (as reflected on periodic VA compensation and 
pension examinations and VA and private records of medical 
treatment).  At the time of the June 1995 RO rating decision 
which is the subject of this appeal, the service-connected 
gastrointestinal disability was rated 30 percent (such rating 
was assigned by June 1976 rating decision); in June 1995, the 
rating was increased to 40 percent and, in October 1997, it 
was increased to 60 percent.  Duodenal ulcer with vagotomy 
and pyloroplasty is his only service-connected disability.

A July 1971 letter from the veteran's employer (City Service 
Company) shows that he retired from work due to recurrent 
lumbar disc disease, hypertension, obesity, chronic 
bronchitis, and chronic peptic ulcer disease.

Post-service medical records, including periodic VA 
compensation and pension examination reports, from January 
1945 to October 1994 show intermittent treatment for numerous 
symptoms and illnesses including the service-connected 
gastrointestinal disability as manifested by epigastric pain, 
nausea, vomiting, intermittent bleeding, fluctuating weight, 
and diarrhea (requiring regular use of medication and 
controlled diet).  In January 1945, the veteran underwent 
surgical treatment for his gastric ulcer.  In April 1969, he 
was hospitalized due to arthritis.  On VA medical examination 
in September 1971, it was noted that he was on a diet, that 
his duodenal ulcer was associated with gnawing stomach but no 
bleeding or vomiting, and that he experienced 
musculoskeletal, respiratory, and cardiovascular symptoms and 
impairment; on examination, post-operative herniated nucleus 
pulposus, hypertrophic arthritis, benign prostatic 
hypertrophy, essential hypertension, possible bronchitis, 
chronic sinusitis, duodenal ulcer, and nervousness with 
conversion reaction to throat were diagnosed.  In January 
1973, he was hospitalized because of gastric hemorrhage.  In 
February 1976, he was hospitalized due to bleeding duodenal 
ulcer and underwent esophagoscopy, duodenoscopy, gastroscopy, 
vagotomy, pyloroplasty, and repair of esophageal hiatal 
hernia.  Since surgery, the severity of symptoms of duodenal 
ulcer appear to have fluctuated.

On VA gastrointestinal examination in May 1997, the veteran 
reported experiencing abdominal soreness and pain which often 
kept him awake at night, episodes of incapacitating pain, 
vomiting, and stomach bleeding.  On examination, it was noted 
that he experienced periodic vomiting, recurrent hematemesis 
and melena, and mid-epigastrium pain (lasting 4 or 5 days in 
duration and occurring every 3 or 4 weeks); reportedly, the 
severity of symptoms was gradually intensifying over time and 
he was informed by a surgeon that no other gastrointestinal 
surgery was advisable unless his life were in danger.  Upper 
gastrointestinal and small bowel study showed a well 
functioning Billroth I gastroduodenostomy.  

The veteran submitted a claim for TDIU in November 1997, and 
reported that he completed 1 year of high school and had no 
other education or training.  On that application, he 
indicated that he had been employed as an iron worker from 
1957 to 1977, and retired from work because of his 
disabilities.

On VA gastrointestinal examination in February 1999, 
including a review of the claims file, it was noted that the 
veteran had a history of chronic anemia, arteriosclerotic 
heart disease, coronary artery bypass graft, carotid 
endarterectomies, aortic valve replacement, aortic abdominal 
aneurysm, and a service-connected post-operative stomach 
injury.  The veteran reported experiencing vomiting after 
meals, occurring every two or three days, hematemesis, 
yellowish bowel (soft to gravy in consistency), colic and 
distention every two to three days, and nausea and vomiting 
once or twice a week, but he denied constipation, circulatory 
disturbances after meals, and hypoglycemia reaction; 
reportedly, use of medication brought good response and no 
side effects.  On examination, he had signs of chronic 
anemia, and there was evidence of generalized tenderness of 
the abdomen; he weighed 186 pounds, and his weight was noted 
to be stable; numerous tender scars were present at the 
abdomen.  Duodenal ulcer, status post vagotomy and 
pyloroplasty, and chronic anemia were diagnosed; the examiner 
noted that the upper anterior aspect of the middle portion of 
the stomach appeared attached to the anterior aspect of the 
middle portion of the right diaphragm, and that the veteran 
had increasing symptoms of dyspepsia.  

VA and private medical records from December 1994 to August 
1999 reveal intermittent treatment associated with various 
symptoms and illnesses including the service-connected 
gastrointestinal disability manifested by pain, anemia, 
nausea, vomiting, and dyspepsia, and nonservice-connected 
disabilities diagnosed as peripheral vascular disease, 
abdominal aortic aneurysm, coronary artery disease (status 
post surgeries in 1987 and 1996), carotid endarterectomies, 
status post aortic valve replacement in 1996, suspected skin 
cancer, hypertension, musculoskeletal disabilities, and 
psychological impairment.  In August 1999, F. Wood, M.D., 
indicated that the veteran was disabled and unable to work.  

At a January 2000 Travel Board hearing, the veteran testified 
that he had not worked in about 30 years.  He stated he used 
to be employed as an iron worker, his only learned 
profession, and he had to retire from work due to various 
illnesses and disabilities including his service-connected 
gastrointestinal disability.  He testified that he had 
symptoms including constant pain (including incapacitating 
pain about once a week), nausea, vomiting every morning, 
reflux, and blood in stool, noting that the pain often 
awakened him from sleep.  Reportedly, he regularly took 
medication (including at night) and vitamins which alleviated 
the pain, and avoided a diet which intensified his symptoms 
(including hot coffee and fried foods).  He noted that his 
weight had been stable in recent years.  In addition to his 
service-connected gastrointestinal disability, he reportedly 
had various other disabilities including cardiovascular 
diseases (requiring numerous surgeries) and neuropsychiatric 
and musculoskeletal impairment.  

Increased rating claim:

38 C.F.R. § 4.113 (1999) provides that there are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title  "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14 (1999).

The veteran's service-connected duodenal ulcer with vagotomy 
and pyloroplasty is now rated under 38 C.F.R. § 4.114, Code 
7308, and a maximum schedular rating of 60 percent is 
assigned consistent with evidence of severe postgastrectomy 
syndrome; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

Under Code 7305, duodenal ulcer, a maximum 60 percent 
disability rating will be applied if the disability is 
severe, pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  

In this case, the veteran is currently receiving the maximum 
schedular disability evaluation assignable for his service-
connected gastrointestinal disability reflecting the presence 
of duodenal ulcer, status post vagotomy and pyloroplasty.  
Nevertheless, the Board has considered evaluation thereof 
under Diagnostic Code 7306, marginal (gastrojejunal) ulcer, 
based on the nature and severity of his gastrointestinal 
symptomatology.  Under Code 7306, a 100 percent evaluation 
will be assigned where there is evidence of pronounced and 
totally incapacitating marginal ulcer, periodic or continuous 
pain unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and weight loss.  
The evidence of record shows that the veteran is experiencing 
persistent symptoms associated with the gastrointestinal 
disability including pain, heartburn, nausea, vomiting, and 
anemia; the severity of impairment resulting from such 
symptoms is reflected by the currently assigned maximum 
available rating under either Code 7305 or 7308.  However, 
the evidence indicates that his pertinent symptoms are 
alleviated by medication; there is no indication of weight 
loss of total incapacitation by his gastrointestinal 
symptoms.  Thus, evaluation of the service-connected duodenal 
ulcer disability under Code 7306 is unwarranted in this case.  

The evidence of record before the Board does not reveal that 
the veteran's service-connected duodenal ulcer with vagotomy 
and pyloroplasty causes him unusual or exceptional hardship 
such as to warrant application of 38 C.F.R. § 3.321(b)(1).  
Although he receives intermittent medical treatment 
associated with that disability and regularly uses medication 
to alleviate his symptoms, he is not shown to have required 
frequent periods of hospitalization due to his service-
connected duodenal ulcer disability.  Although the evidence 
indicates that he has been unemployed for many years, it does 
not appear that such unemployment is solely due to such 
service-connected disability.  As discussed above, the 
veteran is shown to receive intermittent medical treatment 
associated with numerous disabilities and illnesses but 
service connection is in effect only for duodenal ulcer with 
vagotomy and pyloroplasty.  The entirety of the evidence of 
record does not show that such disability currently causes 
him exceptional hardship in an employment setting.  The 
rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
The basis for an assignment of a disability rating, 
therefore, is the interference with average civil employment.  
The Board stresses that a 60 percent disability rating under 
Code 7305 provides for definite impairment of health due to 
the severity and frequency of his symptomatology.  In cases 
such as this, where there is no evidence of an unusual 
disability picture associated with the pertinent disability, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria is deemed inappropriate.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim of a rating in excess of 60 
percent for duodenal ulcer with vagotomy and pyloroplasty, 
and it presents no question as to which of two evaluations 
should be applied.  Thus, the provisions of 38 C.F.R. § 4.7 
(1999) are inapplicable.

TDIU claim:

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, it was 
indicated that there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  It is further noted that the Board is bound in 
its decisions by the regulations, the Secretary's 
instructions and precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  The VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes his case outside the norm of such veteran.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. §§ 4.1, 4.15 (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to TDIU.  As noted above, gastrointestinal 
disability (duodenal ulcer with vagotomy and pyloroplasty) is 
his only service-connected disability; it is rated 60 percent 
disabling which represents the maximum available schedular 
evaluation under Codes 7305 and 7308; accordingly, he meets 
the criteria warranting the grant of a TDIU due to service-
connected disability through application of 38 C.F.R. 
§ 4.16(a), discussed above.  However, the entirety of the 
evidence does not show that his gastrointestinal disability 
alone (and without regard to his advancing age and 
nonservice-connected disabilities) has rendered him 
unemployable.  While his service-connected gastrointestinal 
disability is shown to be productive of significant 
impairment and persistent symptomatology (requiring 
intermittent medical treatment), the severity of that 
impairment is already reflected by the current 60 percent 
evaluation. 

The evidence reveals that the veteran was employed as an iron 
worker for many years after service and retired from work in 
1971 due to physical disabilities.  However, the July 1971 
letter from his prior employer indicates that disabilities 
rendering him unable to continue working include lumbar disc 
disease, hypertension, obesity, bronchitis, and (service-
connected) peptic ulcer disease.  The entirety of the medical 
evidence documents frequent inpatient and outpatient medical 
treatment for a multitude of illnesses and disabilities.  
While such evidence does document intermittent treatment for 
the service-connected gastrointestinal disability, it clearly 
shows the presence of co-existing disabilities, productive of 
significant impairment and requiring numerous surgeries, 
including coronary artery disease, arthritis, and 
neuropsychiatric symptomatology.  There is no medical opinion 
of record suggesting that he is unemployable solely due to 
the service-connected gastrointestinal disability without 
regard to advancing age or his nonservice-connected 
disabilities.

In sum, with regard to the veteran's service-connected 
disability, the matters of record do not suggest that his 
overall disability is "outside the norm" of any other 
veteran rated at the same level.  Van Hoose, 4 Vet. 
App. at 363.  His service-connected disability is not shown 
to render him incapable of performing employment based on his 
education level and past employment history, without regard 
to advancing age or nonservice-connected disabilities.  

The veteran indicated in his application for total rating and 
at the January 2000 hearing that his "disabilities" 
rendered him unemployable.  The clinical evidence of record 
supports his contention that he may in fact be unemployable 
due to a variety of health problems, including 
gastrointestinal disability, cardiovascular disabilities, 
arthritis, and neuropsychiatric impairment, but it does not 
suggest that unemployability is due solely to his service-
connected gastrointestinal disability.  Thus, the criteria 
for total rating based on individual employability due to 
service-connected disability are not shown to exist in this 
case.



	(CONTINUED ON NEXT PAGE)







ORDER

A rating in excess of 60 percent for duodenal ulcer with 
vagotomy and pyloroplasty is denied.

Entitlement to TDIU due to service-connected disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

